In the United States Court of Federal Claims
                             OFFICE OF SPECIAL MASTERS
                                  (Filed: May 16, 2017)
                                      No. 13-612V

* * * * * * * * * * * * *
MORDICHAI PSHEMISH and    *                                   UNPUBLISHED
CHANA PSHEMISH parents of *
Y.P, a minor              *
                          *
             Petitioners, *                                   Decision on Joint Stipulation;
                          *                                   Juvenile Rheumatoid Arthritis
v.                        *                                   (“JRA”); Uveitis; Tetanus-
                          *                                   Diphtheria-acellular Pertussis
SECRETARY OF HEALTH       *                                   (“TDaP”) Vaccine.
AND HUMAN SERVICES,       *
                          *
             Respondent.  *
                          *
* * * * * * * * * * * * *
Ronald C. Homer, Conway, Homer, P.C., Boston, MA, for petitioner.
Ryan Pyles, US Department of Justice, Washington, DC, for respondent.

                            DECISION ON JOINT STIPULATION1

Roth, Special Master:

      On August 27, 2013, Mordichai and Chana Pshemish [“petitioners”] filed a petition for
compensation under the National Vaccine Injury Compensation Program2 on behalf of their

1
  Because this unpublished decision contains a reasoned explanation for the action in this case, I
intend to post this decision on the United States Court of Federal Claims' website, in accordance
with the E-Government Act of 2002, Pub. L. No. 107-347, § 205, 116 Stat. 2899, 2913 (codified
as amended at 44 U.S.C. § 3501 note (2012)). In accordance with Vaccine Rule 18(b), a party
has 14 days to identify and move to delete medical or other information, that satisfies the criteria
in 42 U.S.C. § 300aa-12(d)(4)(B). Further, consistent with the rule requirement, a motion for
redaction must include a proposed redacted decision. If, upon review, I agree that the identified
material fits within the requirements of that provision, I will delete such material from public
access.
2
 National Childhood Vaccine Injury Act of 1986, Pub. L. No. 99-660, 100 Stat. 3755.
Hereinafter, for ease of citation, all “§” references to the Vaccine Act will be to the pertinent
subparagraph of 42 U.S.C. § 300aa (2012).


                                                  1
minor child, Y.P. Petitioners allege that Y.P. developed uveitis and juvenile rheumatoid arthritis
(“JRA”) as a result of receiving a tetanus-diphtheria-acellular pertussis (“TDaP”) vaccination on
or about September 13, 2010. See Stipulation, filed May 15, 2017, at ¶¶ 1-4. Respondent denies
that the TDaP immunization caused petitioner’s injury. Stipulation at ¶ 6. Respondent notes that
Y.P. also received a meningococcal vaccination on or about September 13, 2010, and that “[a]ll
terms of this Stipulation applying to Y.P.’s September 13, 2010 Tdap vaccination apply equally
to Y.P.’s September 13, 2010 meningococcal vaccination, as if petitioners had alleged that Y.P.’s
Tdap and/or meningococcal vaccine, either singly or in combination, caused her alleged
condition.” Stipulation fn. 1.

         Nevertheless, the parties have agreed to settle the case. On May 15, 2017, the parties
filed a joint stipulation agreeing to settle this case and describing the settlement terms.

Respondent agrees to issue the following payment:

           A lump sum of $250,000.00 in the form of a check payable to petitioners, as
           guardians/conservators of the estate of Y.P. This amount represents compensation
           for all damages that would be available under § 300aa-15(a).

       I adopt the parties’ stipulation attached hereto, and award compensation in the amount
and on the terms set forth therein. The clerk of the court is directed to enter judgment in
accordance with this decision.3

IT IS SO ORDERED.

                              s/ Mindy Michaels Roth
                                 Mindy Michaels Roth
                                 Special Master




3
 Pursuant to Vaccine Rule 11(a), entry of judgment can be expedited by each party filing a
notice renouncing the right to seek review.
                                                 2